260 S.W.3d 927 (2008)
STATE of Missouri, Respondent,
v.
Donald W. PRESTON, Defendant/Appellant.
No. ED 90236.
Missouri Court of Appeals, Eastern District, Division Two.
September 2, 2008.
*928 Kent Denzel, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY and GEORGE W. DRAPER, III, JJ.

ORDER
PER CURIAM.
The defendant, Donald W. Preston, appeals the judgment entered by the Circuit Court of Lincoln County following his conviction by a jury of one count of attempt to manufacture a controlled substance (methamphetamine), section 195.211 RSMo. (Supp.2007). The court sentenced the defendant as a prior drug offender to fifteen years' imprisonment. Finding no error, we affirm.
We have reviewed the parties' briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court's judgment pursuant to Rule 30.25(b).